DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The examiner acknowledges receipt of amendment, remarks and IDS filed 11/11/2021.
Claims 2 and 3 are canceled.
Claims 1 and 4 Re amended.
Claims 1 and 4-20 are pending.


Priority
This application is a 371 of PCT/US2018/026164 filed 04/05/2018, which claims benefit of 62/483,656 filed 04/10/2017.

Response to Arguments
A) Applicant argues that the teaching in WO 2016/159561 A1 at line 22 of page 13 that TAF was released in vivo to achieve a lower plasma concentration of 0.5 ng/mL does not teach the ordinary skilled artisan that TAF or any drug was continually released in vivo at a rate or a rate range that overlaps the claimed plasma concentration between 0.1 ng/mL and 25 ng/mL.   B) Applicant also argues that the ordinary skilled artisan would not expect 4'-ethynyl-2-fluoro-2'-deoxyadenosine to behave like TAF in the drug delivery device in WO 2016/159561 A1.   That the drug delivery device in WO 2016/159561 A1 described in example 1 is a capped silicone 
Response: Applicants arguments are not persuasive.   A) It appears that applicant intended to cite page 22, lines 30-33 of WO 2016/159561 A1 for plasma concentration of TAF as page 13 lines 22 does not teach plasma concentrations.
TAF and MK-8591 or EFDA which is 4'-ethynyl-2-fluoro-2'-deoxyadenosine are disclosed by WO 2016/159561 A1 (SMITH) to be present in its implants and that the TAF and EFDA are use in the same amounts.
Sustained release is designed to release a drug in the body over an extended period of time in order to maintain a constant drug concentration for a specific period of time as per https://en.wikipedia.org/wiki/Modified-release_dosage.   (see section 11 of the office action of 08/31/2021).   Thus, because the implant of SMITH is a sustained release device, the drugs are expected to be continuously released over a period of time to 
B) Because TAF and EFDA, a 4'-ethynyl-2-fluoro-2'-deoxyadenosine are present in the implant at the same concentrations (page 13, lines 5-7) and whose release is sustained (see the whole document with emphasis on the title; abstract; page 2, line 10), the ordinary skilled artisan would reasonably expect that the EFDA would predictably have at least plasma concentration of 0.5 ng/mL.   0.5 ng/ml is a specific point within the claimed range of 0.1ng/mL to 25 ng/mL.   SMITH specifically teaches that EFDA and tenofovir alafenamide (TAF) as agents in the polymeric implant (page 3, lines 29-30; claim 19).   The biocompatible polymers in instant claims 1 and 8 are polylactides and polyglycolides which are the same biocompatible polymers taught by SMITH to include polyglycolic acid, polylactic-co-glycolic acid, and polycaprolactone and combinations (claim 8; page 2, line 31 to page 3, line 2; page 3, lines 25-27; page 8, lines 2-5).   Therefore, the ordinary skilled artisan would reasonably expect the release of the EFDA and TAF to be of the sustained release type as disclosed by SMITH.   While several published articles may teach that control release systems of drugs through polymeric membrane are complicated, SMITH, as admitted by applicant (see first full paragraph of page 6 of the remarks filed 11/11/2021), teaches control release of TAF and EFDA through polymeric membrane. The Elena work concludes that ethylene vinyl acetate copolymer have good transport properties for tetracycline.   Also, polyurethane membranes are more permeable to tetracycline than to paracetamol.   And that compared to other literature, polyurethane membranes and ethylene vinylacetate copolymer were within acceptable limits of the amounts of drugs transported.   See 
C) For the obviousness type double patenting rejection over the claims of 17/193493, applicant has not provided reasons as to why the obviousness type double patenting rejection is not proper.   The rejection is modified to address the limitation of diluent and lubricant in claim 1, previously in canceled claim 3.   The claims of application 17/294836 were not used to reject the examined claims and the examiner is therefore unable to comment of 17/294836.  

Maintained Rejections
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 
Claims 1 and 4-20 remain rejected under 35 U.S.C. 103 as being unpatentable over SMITH THOMAS J. et al. (WO 2016149561 A1) in view of https://en.wikipedia.org/wiki/Modified-release_dosage. (this wikipedia citation was inadvertently omitted, but was specifically relied upon for teaching that sustained release is designed to release a drug in the body over an extended period of time in order to maintain a constant drug concentration for a specific period of time).   The rejection is modified to address the amendment to claim 1. 
Claim 1 is an implant drug delivery system that comprises biocompatible polymer and 4'-ethynyl-2-fluoro-2'-deoxyadenosine.   The 4'-ethynyl-2-fluoro-2'-deoxyadenosine is released continually in vivo at a rate that results in plasma concentration of between 0.1 ng/mL and 25.0 ng/mL.   The implant delivery system is for subcutaneous implantation.   No specific dose is claimed except that the plasma concentration of the drug/agent has to be between 0.1 ng/mL and 25 ng/mL. The limitation that the polymer encapsulates pharmaceutical composition was in canceled claim 2; the limitation that the delivery system contains diluent and lubricant was also in canceled claim 3.    Both claims were previously rejected.
Smith discloses implants for subdermal implantation (page 13, line 10; page 19, line 17; page 28, line 12; page 12, lines 20-21) for the sustained release of water soluble drugs (see the whole document with emphasis on the title).   In some embodiments, one or more of the drugs are antiretroviral drugs such as nucleoside reverse transcriptase inhibitor (NRTI) used for the prevention and/or treatment of HIV infection or AIDS, and in one embodiment the agent is 
Sustained release is designed to release a drug in the body over an extended period of time in order to maintain a constant drug concentration for a specific period of time as per https://en.wikipedia.org/wiki/Modified-release_dosage.   
Smith teaches that dosating machine known for formulating capsules preparations is used to fill the lumen of the implant (see at least pages 14, lines 30-32; page 31, lines 20-22).   
The composition of Smith contains one or more of binders, disintegrants, anti-adherents, lubricants, glidants, pH modifiers, antioxidants and preservatives, and for binders and/or disintegrants, lactose is named (page 10, lines 21-22 and 28) where the lactose is a diluent; and the lubricant of anti-adherent is magnesium stearate, stearic acid, sodium stearyl fumarate or sodium behenate (page 10, lines 21-22 and 29-31).   The lactose as diluent and magnesium stearate as lubricant meets the limitation for diluent and lubricant now in amended claim 1.
Thus for clams 1, 5 and 6, Smith teaches all the critical elements of an implant for subdermal implantation and in the experiments, subcutaneous implantation is used to deliver the TAF or the other agents such as EFDA; the sustained release composition comprises TAF and/or EFDA and biocompatible polymer.   The TAF is present in the implants at amounts of 20-500 mg, 30-400 mg, 40-300 mg or 50-200 mg and in one embodiment the lower plasma concentration of TAF is 0.5 ng/mL from using data points of from 1-100 ng/mL TAF (page 22, lines 30-33).   
Smith does not teach that the plasma concentration of EFDA (MK-8591 or 4'-ethynyl-2-fluoro-2'-deoxyadenosine) is between 0.1 ng/mL and 25 ng/mL.   But, because Smith teaches that the amount of MK-8591 (EFDA or 4'-ethynyl-2-fluoro-2'-deoxyadenosine) is the same as the amount of the TAF (Page 13. Lines 5-7), one having ordinary skill in the art at the effective date of the invention would reasonably predict that the plasma concentration of EFDA would have a lower limit of 0.5 ng/mL which concentration overlaps the plasma concentrations in 
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the priorart” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed.Cir. 1990).   In the instant case, the claimed ranges overlap the disclosed concentration point of 0.5 ng/mL with the disclosed concentration of 0,5 ng/mL touching a point with the claimed ranges in claims 1, 5 and 6 thereby rendering claims 1, 5 and 6 prima facie obvious.   
For claim 4, the composition of Smith contains one or more of binders, disintegrants, anti-adherents, lubricants, glidants, pH modifiers, antioxidants and preservatives, and for binders and/or disintegrants, lactose is named (page 10, lines 21-22 and 28) where the lactose is a diluent; and the lubricant of anti-adherent is magnesium stearate, stearic acid, sodium stearyl fumarate or sodium behenate (page 10, lines 21-22 and 29-31) with the magnesium stearate being the lubricant and the lactose the diluent of claim 4. 
For claims 7 and 8 and 9, poly(lactic acid), poly(glycolic acid), poly(lactic-co-glycolic acid) of Smith are the same biocompatible bioerodible polymer of claims 7-9.
For claims 10, 11 and 12 and 13 and 14, the ethylene vinyl acetate (EVA) copolymer, polyurethane or combinations of Smith renders these claims prima facie obvious as EVA is the same as the nonbioerodible polymer of claims 10 and 11, the polyurethane is the nonbioerodible polymer of claims 10-12 and the hydrophilic polyurethane of claims 13-14.
For claims 15 and 16, Smith teaches that implants comprised of EFDA and/or TAF are allowed to remain in the subject for 90-640 days (about 3 months to 21.3 months) and other ranges including 360-370 days (about 12 months to 12.3 months (page 11, lines 6-9).    The 
For claims 17 and 18, Smith teaches that the implant comprising the sustained release composition comprising TAF and/or EFDA is for treating or preventing HIV infection (page 2, lines 20-22; page 10, lines 1-18; page 11, lines 19-33; page 13, line 29) thereby rendering the method of claims 17 and 18 prima facie obvious.
For claims 19 and 20, in certain embodiments the inner diameter of the implant is and in other embodiments the diameter of the implant ranges from 1-2 mm to 9-10 mm (page 8, lines 13-14) and in example on Table 1 the length is 40 mm (4 cm); the example on Table 3 has TAF content of 24-475 mg in an implant with outer diameter of 2.4 mm and length of 34-42 mm (3.4 cm-4.2 cm) and this implant can be kept for 365 days in a human subject.   Smith has disclosed that the amount other agents such as EFDA is the same as that for TAF (Page 13. Lines 5-7) such that at the effective date of the invention, the ordinary skilled artisan would expect the diameter of the implant of Smith containing EFDA to be at 3.4 cm to 4.2 cm and the diameter to be at about 0.2 cm to 1 cm.   Thus the dimension of the implant of Smith differs from the claimed dimension in claim 19 and the duration of up to 2 years.  However, Smith further teaches that a one year implant contains 52 mg TAF (or EFDA since the amounts for TAF and EFDA are 
Therefore, Smith renders claims 1 and 4-20 prima facie obvious.  

Double Patenting
Modified to address the limitation of 
Diluent and Lubricant from canceled Claim 3 into Claim 1
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 4-11 and 15-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, 10-13, 15-19 of co-pending Application No. 17193493 (reference application) in combination with SMITH THOMAS J. et al. (WO 2016149561 A1).  
The modification of this rejection is due to the incorporation of canceled claim 3 into claim 1.
Although the claims at issue are not identical, they are not patentably distinct from each other because while the claims are not statutory in terms of word for word for claim 1 vs co-pending claim 1, the co-pending claims 1-6 teach all the elements of examined claims 1-11 except that plasma concentrations of the 4'-ethynyl-2-fluoro-2'-deoxyadenosine in co-pending claims 1-3 differ from plasma concentrations in examined claims 1, 5 and 6.   The plasma concentrations in co-pending claims 1-3 overlap the plasma concentrations in examined claims 1, 5 and 6.  In the instant case, the plasma concentration in co-pending claims 1-6 allow for plasma concentrations of 0.1 ng/mL to 1.0 ng/mL (claim 6), 0.1 ng/mL to 5.0 ng/mL (claim 5) and 0.1 ng/mL to 25 ng/ml (claim 1) with these amounts touching the ranges of the examined claims 1, 5 and 6  (the plasma concentrations in co-pending claims 1-3 are 0.02 ng/mL-300 ng/mL, 0.02 ng/mL-30 ng/mL and 0.02 ng/mL-8 ng/mL respectively).   In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).   The biodegradable polymer in combination with 4'-ethynyl-2-fluoro-2'-deoxyadenosine in co-pending claims 10-13 is specific to the composition comprising 4'-ethynyl-2-fluoro-2'-deoxyadenosine and biodegradable polymer of examined claims 1 and 7-11.    Co-pending claims 15-16 are specific to examined claims 15 and 16.   Co-pending claims 17-19 is specific to examined claims 17-20 and the size of the implant is optimizable to achieve the duration of the implant in the subject in order to treat or prevent HIV within the recognized time of three to thirty-six months.    The comprising language is open.   For subcutaneous implantation is the intended use/application of the implant.
The co-pending claims differ from the examined claims by not including lubricant and diluent in the implant system.   However, SMITH teaches composition that contains 4'-ethynyl-2-fluoro-2'-deoxyadenosine and one or more 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

No claim is allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Specifically the modification of the provisional obviousness rejection is necessitated by the incorporation of the limitations of canceled claim 3 into claim 1 resulting in the new grounds. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 

The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLESSING M FUBARA whose telephone number is (571)272-0594.  The examiner can normally be reached on 7:30 am-6 pm (M-T).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Yong Kwon can be reached on 5712720581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/BLESSING M FUBARA/Primary Examiner, Art Unit 1613